UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD RAY BECK,

                Defendant - Appellant.



                            No. 14-4023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELA MICHELLE BECK,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00186-CCE-5; 1:13-cr-00186-CCE-6)


Submitted:   November 10, 2014            Decided:   January 6, 2015


Before SHEDD, WYNN, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina; Helen Parsonage,
ELLIOT MORGAN PARSONAGE, Winston-Salem, North Carolina, for
Appellants.    Ripley Rand, United States Attorney, Graham T.
Green, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Donald Ray Beck appeals

his    195-month      sentence    and      Angela    Michelle      Beck     appeals   her

189-month sentence imposed following their guilty pleas pursuant

to plea agreements to conspiracy to distribute 500 grams or more

of methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A),

846 (2012), and possession of firearms in furtherance of a drug

trafficking        crime,       in      violation          of     18   U.S.C.       §§ 2,

924(c)(1)(A)(i) (2012).              The Government argues that the Becks’

appeals are foreclosed by the waiver of appeal rights in their

plea agreements.        We dismiss the appeals.

            A criminal defendant may waive the right to appeal if

that    waiver     is   knowing      and    intelligent.           United    States   v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                            Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during a plea colloquy performed

in accordance with Fed. R. Crim. P. 11, the waiver is both valid

and enforceable.            United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).            Whether a defendant validly waived his right

to     appeal    is     a     question       of     law     we     review     de    novo.

United States v.        Blick,       408 F.3d 162,    168    (4th     Cir.   2005).

Where the Government seeks to enforce an appeal waiver and there

is no claim that it breached its obligations under the plea

agreement, we will enforce the waiver if the record establishes

                                             3
that (1) the defendant knowingly and intelligently agreed to

waive the right to appeal; and (2) the issue being appealed is

within the scope of the waiver.             Id. at 168 & n.5.

             Upon review of the record and the parties’ briefs, we

conclude that the Becks knowingly and voluntarily waived the

right   to    appeal     their    sentences     and    that   their    appellate

challenges fall squarely within the compasses of their waivers

of   appellate    rights.        Accordingly,     we   dismiss   the    appeals.

We dispense      with    oral    argument    because   the    facts    and   legal

contentions    are      adequately   presented    in   the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        4